Citation Nr: 1702598	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  15-19 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for a right elbow disability.  

5.  Entitlement to service connection for a left elbow disability.  

6.  Entitlement to service connection for a right hip disability.  

7.  Entitlement to service connection for a left hip disability.  

8.  Entitlement to service connection for a right ankle disability.  

9.  Entitlement to service connection for a left ankle disability.  

10.  Entitlement to service connection for right carpal tunnel syndrome.  

11.  Entitlement to service connection for left carpal tunnel syndrome.  

12.  Entitlement to service connection for a thoracic spine disability (claimed as service connection for a chest disability). 

13.  Entitlement to service connection for a variously diagnosed psychiatric disorder.  

14.  Entitlement to service connection for protein deficiency syndrome.  

15.  Entitlement to service connection for a right knee disability.  

16.  Entitlement to service connection for sleep apnea.  

17.  Entitlement to an effective date earlier than October 25, 2013 for service connection for lumbar spine degenerative disc disease.

18.  Entitlement to an effective date earlier than August 7, 2012 for service connection for left knee meniscus tear.  

19.  Entitlement to an initial rating in excess of 10 percent for left knee meniscus tear.  

20.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease.  

21.  Entitlement to a temporary total rating due to convalescence for a cervical spine disability.  

22.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1981 to March 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2013, April 2014, January 2015 and August 2015 rating decisions by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the January 2015 rating decision on appeal separately denied entitlement to service connection anxiety disorder and major depressive disorder.  Inasmuch as the evidence of record reflects multiple psychiatric diagnoses, the Board has recharacterized the claim as a claim for service connection for a variously diagnosed psychiatric disorder, in light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim for a specific psychiatric entity encompasses all psychiatric diagnoses shown by the record).  

As to the Veteran's claims for service connection for a right knee disability, sleep apnea, an initial increased rating for a left knee meniscus tear, and entitlement to an earlier effective date for service connection for left knee meniscus tear and for service connection for lumbar spine degenerative disc disease, the RO issued the Veteran multiple Statements of the Case in December 2015 and January 2016 in regards to these issues.  In March 2016, the Veteran submitted a VA Form 9, checking box 8A indicating he was only appealing certain issues.  The Veteran stated that he wanted to continue his appeal for service connection for sleep apnea.  However, the Veteran also requested that VA "[p]lease reply to all other issues on appeal also."  Inasmuch as the Veteran's VA Form 9 has created some ambiguity as to the claims on appeal, resolving all reasonable doubt in the Veteran's favor, and consistent with a basic principle of the VA claims process that claims will be processed and adjudicated in an informal, nonadverserial atmosphere, the Board finds that it has jurisdiction over the claims for a right knee disability, sleep apnea, an initial increased rating for a left knee meniscus tear, and entitlement to an earlier effective date for service connection for left knee meniscus tear and for service connection for lumbar spine degenerative disc disease.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for a cervical spine, right and left shoulder, right and left elbow, right and left hip, right and left ankle, right and left carpal tunnel syndrome, psychiatric disorder, sleep apnea, thoracic spine, and a right knee disability; a temporary total rating due to convalescence for a cervical spine disability; and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's currently diagnosed protein deficiency syndrome, Factor V Leiden, is not eligible for service connection.  

2.  The Veteran did not submit a claim, either formal or informal, for service connection for a left knee disability until August 7, 2012.  

3.  The Veteran did not submit a claim, either formal or informal, for service connection for a back or lumbar spine disability until October 25, 2013.  

4.  Throughout the appeal period, the Veteran's service-connected lumbar spine degenerative disc disease was not manifested by limitation of forward flexion to 30 degrees or less, ankylosis, and/or incapacitating episodes due to intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a protein deficiency syndrome have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2015).  

2.  Entitlement to an effective date prior to August 7, 2012, for the grant of service connection for left knee meniscus tear is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2015); 38 C.F.R. § 3.1, 3.400 (2015).  

3.  Entitlement to an effective date prior to October 25, 2013, for the grant of service connection for lumbar spine degenerative disc disease is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2015); 38 C.F.R. § 3.1, 3.400 (2015).  

4.  Throughout the appeal period, the Veteran's lumbar spine degenerative disc disease does not meet the criteria for a rating in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Protein Deficiency Syndrome

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that he has a protein deficiency syndrome, to include as secondary to his nonservice-connected psychiatric disorder.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The post-service evidence of record shows he has a protein S deficiency, identified as Factor V Leiden.  Factor V Leiden is a mutation of one of the clotting factors in the blood called factor V, and can increase the chance of developing abnormal blood clots (i.e., thrombophilia).  See http://www.mayoclinic.org.  Factor V Leiden is a congenital defect.  Id.; see also http://www.webmd.com/dvt/factor-v-leiden#1.  In the absence of superimposed disease or injury, service connection may not be allowed for a congenital defect as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  There is no competent medical evidence showing the presence of any blood clotting defect other than Factor V Leiden, which was addressed above.  The preponderance of the evidence is against the claim for service connection.  Therefore, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Earlier Effective Date Claims

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.   

The Veteran contends that he is entitled an effective date earlier than August 7, 2012, for service connection for his left knee meniscus tear, and an effective date earlier than October 25, 2013 for service connection for his lumbar spine degenerative disc disease.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In this case, the Veteran initially filed an informal claim for service connection for a left knee disability on August 7, 2012.  See August 7, 2012 VA Form 21-4138 (Statement in Support of Claim).  On October 3, 2012, the Veteran filed a formal claim for service connection for a left knee disability.  See October 3, 2012 VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  In a September 2013 rating decision, the RO granted service connection for left knee meniscus tear, and assigned an effective date of August 7, 2012.  

Similarly, the Veteran initially filed an informal claim for service connection for a back disability on October 25, 2013.  See October 25, 2013 VA Form 21-4138 (Statement in Support of Claim).  In an April 2014 rating decision, the RO granted service connection for lumbar spine degenerative disc disease, and assigned an effective date of October 25, 2013.  

Thus, the RO granted service connection effective the date the Veteran's original claim of service connection for a left knee and back disability was filed with VA.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  There is no evidence of a formal or informal application for service connection for the left knee or the lumbar spine prior to August 7, 2012, or October 25, 2013, respectively.  VA is precluded, as a matter of law, from granting an effective date prior to August 7, 2012, or October 25, 2013, for service connection for left knee meniscus tear and lumbar spine degenerative disc disease.  As such, these appeals must be denied because the RO has already assigned the earliest possible effective dates provided by law.  

Increased Rating Lumbar Spine

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran contends that he is entitled to an initial rating in excess of 20 percent for his service-connected lumbar spine degenerative disc disease, and specifically that the disability should be rated 50 percent disabling.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also August 2014 notice of disagreement.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code. (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.   The normal combined range of motion of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion in the regulation.  38 C.F.R. § 4.71a.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent rating.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past months.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  

On March 2014 VA examination, the Veteran complained of constant low back pain.  He denied the use of assistive devices.  On physical examination, there was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was guarding of the thoracolumbar spine, but such did not result in an abnormal gait or spinal contour.  There was no muscle spasm of the thoracolumbar spine.  There was no muscle atrophy.  Muscle strength testing on hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension were all normal (5/5).  Reflex examination at the knees and ankles was normal (2+).  Sensory examination at the upper anterior thigh (L2), thigh/knee (L3/L4), lower leg/ankle (L4/L5/S1), and foot/toes (L5) was normal.  Straight leg raise testing was negative bilaterally.  The examiner noted there were no signs or symptoms of radiculopathy, or other neurologic abnormalities or findings related to the thoracolumbar spine.  There was no ankylosis of the spine.  Range of motion studies revealed forward flexion to 60 degrees (with pain beginning at 35 degrees, reduced to 45 degrees on repetitive range of motion testing), extension to 20 degrees (with pain beginning at 15 degrees, reduced to 15 degrees on repetitive range of motion testing), right and left lateral flexion to 25 degrees (with pain begging at 20 degrees, reduced to 15 degrees on repetitive range of motion testing), and right and left lateral rotation to 30 degrees or greater (with pain beginning at 25 degrees, reduced to 25 degrees on repetitive range of motion testing).  The examiner noted that while the Veteran has intervertebral disc syndrome of the thoracolumbar spine, he has had no incapacitating episodes over the past 12 months due to such.  It was opined by the examiner that the Veteran's thoracolumbar spine disability had no impact on his ability to work.  

On July 2015 VA examination, the Veteran reported that his lumbar spine disability has progressively worsened in terms of pain, and related he continues to suffer constant lower back pain without radiation.  He stated he used a lidocaine patch for pain relief.  The Veteran denied experiencing flare-ups, or functional loss or impairment of the thoracolumbar spine.  He also denied using any assistive devices.  On physical examination, there was no guarding or muscle spasm of the thoracolumbar spine.  There was also no muscle atrophy.  Muscle strength testing on hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension were all normal (5/5).  Reflex examination at the knees and ankles was normal (2+).  Sensory examination at the upper anterior thigh (L2), thigh/knee (L3/L4), lower leg/ankle (L4/L5/S1), and foot/toes (L5) was normal.  Straight leg raise testing was negative bilaterally.  The examiner noted there were no signs or symptoms of radiculopathy, or other neurologic abnormalities or findings related to the thoracolumbar spine.  There was no ankylosis of the spine.  Range of motion studies revealed forward flexion to 60 degrees, extension to 20 degrees, right and left lateral flexion to 20 degree, and right and left lateral rotation to 20 degrees.  All range of motion testing was with objective evidence of pain.  Repetitive range of motion testing resulted in no additional loss of function or range of motion.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The examiner noted that while the Veteran has intervertebral disc syndrome of the thoracolumbar spine, he has had no incapacitating episodes over the past 12 months due to such.  It was opined by the examiner that the Veteran's thoracolumbar spine disability had no impact on his ability to work.  Specifically, the examiner stated the Veteran was capable of sedentary to semi-sedentary employment based on his service-connected condition, if he so chooses. 

As noted above, a 20 percent rating has been assigned throughout the appeal period.  After a review of the evidence of record, the Board finds that the evidence does not support, or approximate, a rating in excess of 20 percent at any time during the appeal period for the Veteran's lumbar spine degenerative disc disease.  Thoracolumbar forward flexion was no less than 45 degrees, and extension was no less than 15 degrees (even with consideration of range of motion with pain and after repetitive range of motion testing), and there is no evidence of ankylosis (favorable or unfavorable).  See Correia v. McDonald, 28 Vet. App. 158, 170 (2016); see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, while both the March 2014 and July 2015 VA examiners indicated the Veteran had intervertebral disc syndrome of the thoracolumbar spine, there is no evidence of incapacitating episodes during the appeal period, and thus the criteria for a rating in excess of 20 percent on this basis are of no benefit to the Veteran.  

With regard to a separate rating for neurological manifestations, the preponderance of the evidence is against a finding that the Veteran has a separately ratable neurological manifestation related to his lumbar spine degenerative disc disease.  There is no evidence of any bowel or bladder impairment due to his lumbar spine degenerative disc disease, and the Veteran has not complained of such.  There is no other evidence of separately ratable neurological manifestations, as both the March 2014 and July 2015 VA examiners noted that there were no signs or symptoms of radiculopathy, or other neurologic abnormalities or findings related to the thoracolumbar spine.  

Therefore, based on the evidence of record, a schedular rating in excess of 20 percent is not warranted at any period during the appeal period for the Veteran's lumbar spine degenerative disc disease.  


ORDER

Service connection for protein deficiency syndrome is denied.  

Entitlement to an effective date earlier than August 7, 2012, for the grant of service connection for left knee meniscus tear is denied.  

Entitlement to an effective date earlier than October 25, 2013, for the grant of service connection for lumbar spine degenerative disc disease is denied.  

A rating in excess of 20 percent for the Veteran's service-connected lumbar spine degenerative disc diseases is denied.  


REMAND

Regarding the Veteran's claims for service connection for a cervical spine, right and left shoulder, right and left elbow, right and left hip, right and left ankle, right and left carpal tunnel syndrome, psychiatric disorder, thoracic spine, and a right knee disability, the evidence supports that such disabilities are either related to service, or secondary to his (nonservice-connected) cervical spine and/or (service-connected) lumbar spine.  See, e.g., May 2014 Dr. C. Quesada private treatment record; December 2014 Social Security Administration (SSA) Disability Determination Explanation; August 2015 Dr. A. Munet letter.  Notably, the Veteran's service personnel records reflect he was awarded the Parachute Badge, and performed numerous parachute jumps during service.  The post-service evidence of record reflects diagnoses for the cervical spine, right and left shoulder, right and left elbow, right and left hip, right and left ankle, right and left carpal tunnel syndrome, psychiatric disorder, thoracic spine, and a right knee disability.  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature and etiology of his disabilities.  See also El-Amin v. Shinseki, 26 Vet. App. 126, 140-41 (2013).  

The Veteran is also seeking an initial increased rating in excess of 10 percent for left knee meniscus tear.  During the pendency of his appeal, in Correia v. McDonald, 28 Vet. App. 158, 170 (2016), it was held that a VA examination evaluating the severity of a joint disability must record the results of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  Inasmuch as the July 2015 VA examination is not in compliance with Correia, this matter must be remanded for a new examination.  

Additionally, because the Veteran's claims for service connection for sleep apnea, TDIU and a temporary total rating due to convalescence for a cervical spine disability are inextricably intertwined with the claims remaining on appeal, appellate consideration of entitlement to service connection for sleep apnea, TDIU, and a temporary total rating due to convalescence for a cervical spine disability are deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify any and all outstanding relevant VA and private treatment records.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file, to specifically include VA treatment records dated since June 2016.  Any negative responses should be in writing and associated with the claims file.  
2. Notify the Veteran he may submit statements from himself and others who have first-hand knowledge of the nature and extent of his in-service and post-service cervical spine, right and left shoulder, right and left elbow, right and left hip, right and left ankle, right and left carpal tunnel syndrome, psychiatric disorder, thoracic spine, sleep apnea, and right and left knee disability symptoms, as well as any relationship between the disabilities and his service and/or service-connected left knee meniscus tear/lumbar spine degenerative disc disease.  
3. After the above development, schedule the Veteran for an examination(s) to determine the nature and etiology of his cervical spine, right and left shoulder, right and left elbow, right and left hip, right and left ankle, right and left carpal tunnel syndrome, psychiatric disorder, thoracic spine, and right knee.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) the Veteran's disability regarding his cervical spine, right and left shoulder, right and left elbow, right and left hip, right and left ankle, psychiatric disorder, thoracic spine, and right knee.  
(b) Provide an opinion whether it is at least as likely as not the Veteran's cervical spine, right and left shoulder, right and left elbow, right and left hip, right and left ankle, right and left carpal tunnel syndrome, psychiatric disorder, thoracic spine, and right knee disabilities had their onset in service, to include as a result of parachute jumping.  
(c) Provide an opinion whether it is at least as likely as not that the Veteran's right and left shoulder, thoracic spine, cervical spine, psychiatric disorder, and right knee disability were caused by his service-connected left knee meniscus tear and/or lumbar spine degenerative disc disease.  
(d) Provide an opinion whether it is at least as likely as not that the Veteran's right and left shoulder, thoracic spine, cervical spine, psychiatric disorder, and right knee disability were aggravated by his service-connected left knee meniscus tear and/or lumbar spine degenerative disc disease.  
(e) If right carpal tunnel syndrome is diagnosed, the examiner should provide an opinion as to whether the Veteran's current right carpal tunnel syndrome is related to the diagnosed right hand severed tendons on service enlistment examination, and if so, whether the right carpal tunnel syndrome reflects a permanent increase in severity during service of the pre-existing severed tendons of the right hand.  
(f) As to the Veteran's psychiatric disability, please identify all psychiatric disabilities found to be present and specifically opine as to whether it is at least as likely as not that any psychiatric disability found to be present is (1) related to or had its onset in service; (2) was caused by the impact of the Veteran's service-connected disabilities, to include in the aggregate; and (3) was aggravated by the impact of the Veteran's service-connected disabilities, to include in the aggregate

In providing the requested opinions, the examiner is asked to consider the May 2014 Dr. C. Quesada private treatment record, December 2014 SSA Disability Determination Explanation, and August 2015 Dr. A. Munet letter.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  
4. Then schedule the Veteran for a VA examination to determine the current nature and severity of his left knee meniscus tear.  The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report.  

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner is also asked to describe any instability or subluxation of the left knee. 
5. Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


